DETAILED ACTION
Status of Claims
Claims 13-15 and 17-31 are pending.
	Claims 1-12 and 16 are cancelled.
	Claims 20-22 and 26-30 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 17, 23-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (“Electrodeposition of Co-Cr Black Coatings on Steel in an Ionic Liquid For Solar Collection Applications”, ISES Conference Proceedings, EuroSun 2016), in view of Sheu et al. (“Electrodeposition of black chromium-cobalt alloy based on trivalent sulfate electrolyte”, J. of Taiwan Institute of Chemical Engineers, 59, 2016, 496-505), in view of Robinson et al. (US 8,846,141) and in further view of Jin et al. (WO2013166521). 
Regarding claim 13, Vargas discloses a method of electrodepositing spectrally selective Co-Cr black coatings on steel in an ionic liquid for solar collection applications having absorptivity (abstract, title = a method of manufacturing a spectrally selective surface on a receiver for a solar collector), the method comprising:
Electrodepositing a Co-Cr coating (title = depositing a Co-Cr coating by electroplating), comprising:
Carrying out electrodeposition in an electrolyte comprising CrCl3∙H2O and CoCl2∙6H2O (Experimental Method = arranging a substrate in an electrolyte comprising Co(II)-ions and 
Wherein the electrolyte comprises choline chloride and ethylene glycol and the method uses a three-electrode electrochemical cell employing a vitreous carbon electrode, a stainless steel counter electrode with a PARSTAT 4000 potentiostat/galvanostat (Experimental Methods = where the solvent in the electrolyte is a Deep Eutectic Solvent, DES, the substrate is connected as the working electrode, and wherein a counter electrode is arranged in the electrolyte, and wherein a power supply unit is electrically connected both to the substrate and to the counter electrode and drives an electric current therebetween through the electrolyte). 
Vargas discloses controlling the method using a potential window.  Vargas does not disclose regulating the electric current.
In the same or similar field of endeavor, Sheu discloses an electrodeposition method including producing black chromium-cobalt alloy based on a trivalent electrolyte for solar thermal systems (title, Introduction).  Sheu teaches that the most common trivalent chromium plating solutions including Cr(III) salt in the form of CrCl3 or Cr(SO4)3 (p. 496-497).  Sheu teaches that it is well known that current efficiency of trivalent chromium electrodeposits increase with an increase of applied current density.  Sheu teaches a relationship between applied current density and shading value (Figure 1).  Sheu also teaches that current density can affect the deposition rate (Table 1) and surface roughness (Table 2).  Therefore Sheu teaches that controlling the current density during electrodeposition can control several factors with the deposition and resulting deposit.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising regulating the electric current of 
Vargas and Sheu fail to disclose cleaning an outside of a tubular substrate and polishing the cleaned outside of the tubular substrate.  
Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a cleaning and an electropolishing step because Robinson teaches these pre-treatment steps for conditioning, cleaning, etc. a surface prior to deposition.  
The combination of Vargas, Sheu and Robinson do not disclose the claimed tubular structure, however, Jin discloses forming a spectrally selective coating for optical surfaces (title) including a tube geometry (e.g. stainless steel HTF carrying tube surface) [0020], [0079], [0091].  Jin discloses coating the outside of the tube [0091].  
Before the effective filing date of claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a tubular substrate because Jin teaches that spectrally selective coatings for solar applications may be applied to tube-shaped structures [0091].  
Regarding claim 14, Robinson discloses a method for forming coatings for photovoltaic devices wherein the coatings may be formed by electroplating and include pre-treatment steps including conditioning such as cleaning and electropolishing to prepare the substrate for deposition (abstract, Col. 41 line 64- Col. 42 line 1, Col. 53 lines 53-59).
Regarding claim 15, the electrolyte of Vargas does not include any Cr(VI)-ions and the Co-Cr coating does not comprise any Cr(VI) compounds (i.e. Vargas teaches only the use of Cr (III) and avoids hexavalent Cr (Introduction)).
Regarding claim 17, Robinson discloses wet chemical cleaning as a pre-treatment step which intrinsically includes either an acidic or basic solution (Col. 53 lines 53-59).
Regarding claim 23, Vargas discloses a region (I) closer to the substrate that has a higher concentration than a second region (II) that is further from the substrate (Figure 4, Table 3). 
Regarding claim 24, Vargas discloses wherein the thickness is 20 µm (Conclusion).  Sheu discloses a Cr-Co coating with a thickness 0.23 -1.98 µm and wherein the current density controls the thickness for a given electrolyte (Table 1). Jin discloses thicknesses within the micron range [0076], Figure 1. Although the cited references do not disclose a thickness of 2.8 µm, the teachings of Sheu are both close enough that one of ordinary skill in the art would expect the same or similar result and further, Sheu teaches that controlling the current density controls the thickness of the deposit and therefore it is a result-effective variable and thus one of ordinary skill in the art would arrive at the claimed thickness by routine experimentation.     
Regarding claim 31, Vargas discloses the structure as depicted in Figure 4 which appears to have openings at least within section II.  Sheu teaches that the chromium-cobalt deposit exhibits a porous structure when electrodepositing with a chloride bath (p. 497).  Sheu 
Regarding claim 25, Vargas discloses a columnar-like structure with cavities or openings therebetween (Figure 4).  Sheu discloses controlling the morphology of the deposit through controlling the current density therefore the shape of the deposit can be manipulated by current density.  Figure 5(a) of Sheu depicts a deposit that appears to be sheet-like with cavities.  
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al., in view of Sheu et al., in view of Robinson et al. (US 8,846,141), in view of Jin et al. (WO2013166521) and in further view of Finley et al. (JP 2007-529350). 
Regarding claims 18 and 19, Vargas, Sheu, Robinson, and Jin disclose the claimed invention as applied above.  The combination does not disclose an undercoating comprising nickel (claim 18) or an overcoating comprising SiO2.
Finley discloses a coated article including electroplating (abstract), the article has a functional coating for solar applications wherein the functional coating includes a nickel undercoating or barrier layer (page 6) and a silica overcoat for protection (page 14).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a solar coating with a nickel undercoat and/or a SiO2 overcoat because Finley discloses a functional solar coating comprising a nickel barrier layer and a silica overcoat as a protective layer. 



Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
On pages 8-11 the argument states that one of ordinary skill in the art would not look to Sheu to modify the method of Vargas because Vargas uses a reference electrode to regulate potential, Sheu’s electrolyte varies from the electrolyte of Vargas and Sheu’s current density would lead to hydrogen production if combined with Vargas. The Examiner respectfully disagrees with this analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  On page 5 of the Non-Final Office action dated 29 September 2021 and as presented above, it is acknowledged that Vargas fails to disclose regulating the electric current.  Vargas’s method includes control of the potential window to carry out the electroplating method.  It is well known in the art that controlling electroplating is carried out with either direct control of the potential or direct control of the current or some combination of voltage and current control.  Sheu explicitly teaches a relationship between applied current density and resulting effects (e.g. shading value, Figure 1).  Thus, a particular parameter (i.e. applied current density) is recognized as a result-effective variable (i.e. a variable which achieves a recognized result).  Since Vargas and Sheu are directed towards spectral properties of electrodeposits, there is present clear motivation to alter the appearance of an electrodeposit.  Regarding the presence of a reference electrode in Vargas, the instant claims do not exclude the presence of a reference electrode.  Further, it is well known in the art that electroplating is carried out using either a two electrode or three electrode system.  
On pages 11-12 the remarks are directed towards the teachings of Robinson and Jin.  With regards to Robinson, the argument states that the method disclosed by Robinson to produce coatings suitable for photovoltaic devices is not applicable to the claimed invention.  The Examiner respectfully disagrees with this analysis.  The teachings of Robinson are within the same or similar field of endeavor.  The teachings are analogous art.  Further, conventional steps such as cleaning and polishing are well known in the field of photovoltaics which is inclusive of solar selective surfaces.  The remarks directed towards Jin do not include a specific argument not addressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795